Citation Nr: 0333819	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-00 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:  Vietnam Veterans Of America


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1972 to October 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a "nervous condition."  The 
veteran entered notice of disagreement with this decision in 
May 1996; the RO issued a statement of the case in December 
2001; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in February 2002.  In the December 
2001 statement of the case, the RO found that the veteran had 
presented new and material evidence, reopened the claim for 
service connection for a psychiatric disorder that included 
PTSD, and denied the claim for service connection on the 
merits.

A June 2002 RO rating decision denied the veteran's claim of 
entitlement to automobile and adaptive equipment or adaptive 
equipment only.  The veteran was notified of this decision by 
letter from the RO issued on June 25, 2002.  In a Statement 
in Support of Claim received in September 2002, the veteran 
entered notice of disagreement with the June 2002 rating 
decision denial of automobile and adaptive equipment or 
adaptive equipment only.  The issue of entitlement to 
automobile and adaptive equipment is addressed below in the 
REMAND portion of this decision.  The Board is required to 
remand this issue to the RO for the issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; VA has notified the veteran of the evidence 
needed to substantiate the service connection claim addressed 
in this decision, and has obtained all relevant evidence 
designated by the veteran, in order to assist him in 
substantiating his claim for VA compensation benefits; in 
light of the reopening of the claim and the grant of service 
connection for PTSD, there is no reasonable possibility that 
additional assistance would further aid in substantiating the 
claim. 

2.  A February 1983 Board decision denied service connection 
for a psychiatric disorder.

3.  The evidence received since the February 1983 Board 
decision that is new, by itself or in connection with 
evidence previously assembled, is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of a claim for service connection for a psychiatric 
disorder that includes PTSD. 

4.  The veteran did not engage in combat with the enemy.

5.  The evidence of record for and against the veteran's 
claim is in relative equipoise on the question of whether a 
personal sexual assault occurred during his active duty 
service.

6.  The record includes a medical diagnosis of PTSD, and 
medical evidence of a nexus between diagnosed PTSD and the 
stressful event of personal sexual assault in service.


CONCLUSIONS OF LAW

1.  The Board's February 1983 decision was final when issued.  
38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received subsequent to Board's February 1983 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder including PTSD have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 20.1105 (2003); 38 C.F.R. § 3.156(a) 
(2001).

3.  With the resolution of reasonable doubt in the veteran's 
favor, the psychiatric disorder of PTSD was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to reopen 
a claim for service connection for a psychiatric disorder 
that included PTSD, and to establish on the merits a claim 
for service connection for a psychiatric disorder that 
included PTSD.  In the December 2001 statement of the case, 
the RO advised the veteran of the regulatory provisions of 
the Veterans Claims Assistance Act of 2000.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim, and the appellant has not 
identified any additional records or other evidence that has 
not been obtained.    

Moreover, in light of the grant of benefits sought on appeal, 
no further evidence is necessary to substantiate the 
veteran's claim to reopen and to grant service connection for 
a psychiatric disorder that includes PTSD.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  In this veteran's case, there is no 
reasonable possibility that further assistance would aid in 
substantiating the veteran's claim for VA compensation 
benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) (West 2002).  
Accordingly, notwithstanding any deficiencies of VA in 
discharging its duties to assist and notify, no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations. 

II.  New and Material Evidence to Reopen Claim

The veteran's claim for service connection for a psychiatric 
disorder was denied in a February 1983 Board decision.  The 
bases of the determination were that the in-service diagnosis 
was personality disorder rather than an acquired psychiatric 
disease.  The Board's February 1983 decision denying an 
appeal for service connection for a psychiatric disorder was 
final when issued.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
20.1100.  A July 1988 rating decision in effect found that 
new and material evidence sufficient to reopen the claim for 
service connection for a nervous condition had not been 
submitted.  Because it is not clear that the veteran received 
notice thereof with his appellate rights, the Board will not 
consider the July 1988 rating to be a final decision. 

The August 1995 RO rating decision on appeal determined that 
new and material evidence had not been submitted to reopen 
service connection for a psychiatric disorder ("nervous 
condition").  In the December 2001 statement of the case 
during the appeal, the RO found that new and material 
evidence had been presented, and reopened the veteran's claim 
for service connection for a psychiatric disorder that 
included PTSD.  The Board has a legal duty to address the 
"new and material evidence" requirement regardless of the 
actions of the RO.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  As applied to the 
present claim, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the final February 
1983 Board decision.

The evidence received subsequent to the February 1983 Board 
decision includes additional medical evidence from a private 
psychologist (February 2002 letter from Bennett Jennings, 
Ph.D.) of a current diagnosis of PTSD, medical opinion that 
the changes in the veteran's affect are commonly seen among 
sexual assault victims, and medical opinion evidence that it 
is likely that the reported in-service sexual assault 
occurred.  The Board finds that this additional evidence is 
new, and, by itself or in connection with evidence previously 
assembled, is of sufficient significance that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for a psychiatric disorder that 
includes PTSD.  

For these reasons, the Board finds that the evidence received 
subsequent to the Board's February 1983 decision is new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
including PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7104; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
20.1105.  As the claim for service connection is reopened, 
the Board will address the claim on the merits. 

III.  Service Connection for Psychiatric Disorder

The veteran contends that he currently suffers from PTSD as a 
direct result of a personal assault, or rape, during his 
active service.  He specifically contends that subsequent to 
the rape his behavior changed, including behavioral problems 
in service, weight gain, desire to separate from service, and 
that he attempted suicide by overdose and became divorced 
soon after service separation. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 
Additionally, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  Prior to the effective date of 38 C.F.R. § 
3.304(f) on June 18, 1999, and at the time of the veteran's 
claim for service connection for PTSD, the requirements for 
service connection for PTSD were: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. 
§ 3.304(f) (1998).  Generally, when a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this case, the Board finds that the new 
regulation is potentially more beneficial in this veteran's 
case because it only requires medical evidence of a current 
diagnosis of PTSD in accordance with DSM-IV, but no longer 
requires a "clear" diagnosis of PTSD (which could include a 
diagnosis based on a version of DSM prior to the DSM-IV).  
The RO notified the veteran of the new regulation in its 
December 2001 statement of the case. 

With regard to the claimed stressor involving allegations of 
personal sexual assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims.  Personal assault is an event of human design that 
threatens or inflicts harm.  Although these incidents are 
most often thought of as involving female veterans, male 
veterans may also be involved.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor; therefore, alternative evidence must be sought.  
The M21-1 includes a sample letter to be sent to the veteran, 
asking him to provide detail as to any treatment he had 
received, any family or friends he had communicated with 
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III, 5.14 (April 30, 1999).  See also 
YR v. West, 11 Vet. App. 393 (1998) (5.14 is a substantive 
rule and the equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) visits 
to a medical or counseling 


clinic or dispensary without a specific diagnosis or specific 
ailment; (b) sudden requests that the veteran's military 
occupational series or duty assignment be changed without 
other justification; (c) lay statements indicating increased 
use or abuse of leave without an apparent reason such as 
family obligations or family illness; (d) changes in 
performance and performance evaluations; (e) lay statements 
describing episodes of depression, panic attacks, or anxiety 
but no identifiable reasons for the episodes; (f) increased 
or decreased use of prescription medications; (g) increased 
use of over-the-counter medications; (h) evidence of 
substance abuse such as alcohol or drugs; (i) increased 
disregard for military or civilian authority; 
(j) obsessive behavior such as overeating or undereating; (k) 
pregnancy tests around the time of the incident; (l) 
increased interest in tests for HIV or sexually transmitted 
diseases; (m) unexplained economic or social behavior 
changes; 
(n) treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; 
and (o) breakup of a primary relationship.  M21-1, Part III, 
5.14(7).  In personal assault claims, secondary evidence may 
need interpretation by a clinician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part III, 5.14(8).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2002); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In this case, there is no objective evidence that the veteran 
"engaged in combat with the enemy."  See VAOPGCPREC 12-99.  
The veteran's DD Form 214 does not indicate references to 
combat, but reflects that the veteran was a cook, with no 
foreign or sea service, and earned the National Defense 
Service Medal and a Sharpshooter (M16) badge, and no other 
awards.  Moreover, the veteran does not even allege that the 
claimed in-service stressful event of a personal sexual 
assault was related to combat with the enemy in service.  For 
these reasons, the Board finds that the veteran did not 
engage in combat with the enemy and that the reported 
stressor is not claimed to be related to combat.

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressor of personal assault.  
After a review of the evidence, however, the Board finds that 
the service records and other evidence of record are 
sufficient to raise a reasonable doubt as to whether the 
alleged stressor of a personal sexual assault occurred during 
the veteran's active duty service.  The Board has 
specifically considered behavior changes that occurred at the 
time of the incident, or soon thereafter, as indicated by the 
M21-1, which may indicate the occurrence of an in-service 
stressor.

The evidence in this case includes service medical records 
that reflect that at the service entrance examination the 
veteran was noted to be psychiatrically normal.  Based on 
complaints of fleeting left and lateral chest pains, the 
veteran was hospitalized during service from February to 
April 1973 for possible heart disease.  Mild cardiomegaly was 
noted, but no cardiac disease was found or diagnosed, and the 
examiner indicated that no profile for restrictions for 
cardiac illness were needed.  Service personnel records 
reflect that in March 1973 the veteran was a patient in the 
mental health clinic.  A May 1973 examination for Medical 
Board was negative for psychiatric abnormalities.  A May 1974 
Report of Mental Status Evaluation indicated normal behavior, 
and normal findings, and entered the impression that there 
was no significant mental illness.  

In service in September 1974, the veteran underwent 
psychiatric examination after taking 20 aspirins and other 
pills.  The veteran reported that he saw no other way out of 
his financial problems and difficulty in coping with Army 
life, and that he had experienced trouble many times and 
difficulty in adapting to military requirements.  An 
examination in September 1974 diagnosed a chronic severe 
character and behavior disorder that was manifested by 
ineffectual response to emotional, social, intellectual, and 
physical demands, anxiety, and depression.  Notwithstanding 
that the day before the September 1974 examination the 
veteran was hospitalized for an overdose, and that the 
veteran had just reported the day before that he felt he had 
no other way out of his financial circumstances and problems 
coping with Army life, the September 1974 examination report 
reflects a finding that there was no evidence of suicidal 
ideation.  The in-service diagnosis in September 1974 was 
based largely on the veteran's general reports of having held 
several jobs before service, and the veteran's general report 
of trouble during service, conclusions which the veteran has 
subsequently contested and provided extensive corroborative 
evidence in rebuttal.  The opinion in September 1974 was that 
the veteran should be separated soon from service because 
continued stress of military life could result in the veteran 
becoming seriously psychiatrically ill.  

The M21-1 contemplates that visits to a medical clinic 
without a specific diagnosis or specific ailment is a 
behavior change occurring at the time of the incident that 
might indicate a stressor.  In light of negative psychiatric 
findings at service entrance, negative psychiatric findings 
in service in May 1973 and in May 1974, and the September 
1974 in-service incident in which the veteran overdosed on 
aspirin and other pills and underwent psychiatric 
examination, the Board finds that the in-service evidence 
reflects a significant behavior change during service since 
the beginning of the veteran's service in May 1972.  The 
March 1973 service personnel record reflects that the veteran 
was a patient in the mental health clinic, with no resulting 
diagnoses of record at that time, or when examined 
subsequently in May 1973 and May 1974; this is some evidence 
of a visit to a medical facility without a specific 
diagnosis.

As indicated, the record reflects that towards the end of his 
service, in September 1974, the veteran expressed difficulty 
in coping with Army life.  The veteran enlisted for a period 
of three years, but because of the incident in September 
1974, was separated from service in less than three years 
from his enlistment.  This reflects the veteran's desire not 
to remain in service, which includes a desire not to remain 
on the same base or in the same command.  The Board notes 
that during service the veteran reported an intent and 
willingness to be rehabilitated to continue service, but also 
notes that his in-service conduct in September and October 
1974, as well as his subsequent statements that he did not 
want to be in service, in sum reflect a desire not to remain 
in service.  This is analogous to the M21-1 behavior change 
of a sudden request for a change of duty assignment without 
other justification.

Changes in performance and performance evaluations are 
behavior changes contemplated by M21-1 that might indicate a 
stressor.  An October 1974 Elimination Action Up memorandum 
summarizes the chronological record of assignments during the 
veteran's term of enlistment.  The record reflects that the 
veteran received "excellent" conduct and efficiency ratings 
from May 1972 to June 1973, but beginning in August 1973 the 
conduct and efficiency ratings were reduced to "CDY" and 
then to "unsatisfactory."  A November 1973 Enlisted 
Efficiency Report reflects that the veteran excelled at 
pastry baking, and that qualities such as conscientiousness, 
dependability, willingness to assume responsibility, and 
faithfulness more than compensated for lack of formal 
training.  Letters of appreciation in the veteran's file 
reflect that, prior to September 1974, the veteran 
volunteered his off-duty time to help another unit on several 
occasions baking and decorating cakes and cookies, showed 
ability in this area, and was congratulated on a job well 
done.  The veteran was placed in a rehabilitation unit in 
September 1974, but failed to maintain the standards 
required.  The veteran was discharged from service in October 
1974, well before the end of his three year service 
agreement.  While it is unclear exactly when a change in 
behavior in service occurred, the record reflects that the 
veteran's personal conduct toward the end of service 
indicated not only behavioral problems, but a change in 
efficiency as well. 

Increased disregard for military authority is also a behavior 
change indicated by M21-1 as behavior that might indicate a 
stressor.  The evidence of record also reflects the veteran's 
increased disregard for military authority toward the end of 
service.  The veteran was placed in a rehabilitation unit in 
September 1974, but failed to maintain required standards of 
dress and conduct, as evidenced by an Article 15 punishment 
for uniform violation in October 1974 and negative 
supervisory comments and recommendations in October 1974. 

Obsessive behavior, such as overeating, is a change 
contemplated by M21-1 that might indicate a stressor.  While 
a waiver of the weight standards was granted in May 1972 to 
allow the veteran to enter service, the record reflects that 
the veteran gained weight during service, so that by April 
1974 he was diagnosed with exogenous obesity.  

Another of the behavior changes indicated by the M21-1 is 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma.  
Service medical records reflect that during service the 
veteran sought a referral for mammoplasty, even though he 
elected not to have the procedure performed.  

Breakup of a primary relationship is a change contemplated by 
M21-1 that might indicate a stressor.  The record reflects 
that soon after service separation the veteran divorced his 
wife.  A letter from the veteran's ex-wife dated in July 1994 
reflects that the veteran told her that "he had been raped, 
kidnapped, and drug-dosed" during service, and that the 
veteran attempted another overdose after service, which 
contributed to the destruction of their marriage.  

The veteran has testified under oath at three personal 
hearings over a period of many years regarding the incurrence 
of a rape in service.  Dr. Jennings noted (February 2002) 
that the veteran's accounts about the sexual assault in 
service were consistent over time, and opined that they 
reflect "changes in affect commonly seen among victims of 
[sexual] trauma."  Dr. Jennings offered the opinion that 
"it is very likely that this traumatic event occurred, much 
as patient describes it."  The Board finds that, although 
the veteran does not consistently recall dates of occurrence 
of events, including the in-service rape, his essential 
testimony regarding this event, as well as other significant 
facts he reported, are consistent with the service medical 
record evidence and other corroborative evidence.  The 
veteran's testimony includes that, subsequent to the rape in 
service, he significantly gained weight; he sought a 
consultation for plastic surgery, although he did not 
actually have it performed; his behavior changed in service; 
he attempted suicide in service in September 1974 and soon 
after service; and that after service he divorced his wife.  
The veteran has inconsistently reported minor details, 
including one report of having been kidnapped and raped for a 
six month period during service, but other evidence of record 
does not otherwise demonstrate that the veteran's essential 
testimony is not credible.  The post-service medical evidence 
of record tends to corroborate the veteran's testimony as it 
reflects that the veteran has reported the occurrence of an 
in-service rape on numerous occasions, including in personal 
hearing testimony under oath at three hearings. 

Based on this evidence, the Board finds that the service 
records and other evidence of record are sufficient to raise 
a reasonable doubt as to whether the alleged stressor of a 
personal sexual assault occurred during the veteran's active 
duty service.  Resolving reasonable doubt on this question in 
the veteran's favor, the Board finds that the reported 
stressor of a personal sexual assault occurred during 
service. 
38 C.F.R. § 3.102.

The record includes a medical diagnosis of PTSD and medical 
evidence of a nexus between diagnosed PTSD and the stressful 
event of personal assault in service, the two additional 
elements required to establish a claim for service connection 
for PTSD.  38 C.F.R. § 3.304(f).  For example, a February 
2000 letter by a private psychologist, Dr. Jennings, reflects 
the opinions that it was very likely the traumatic event 
occurred as the veteran described it, the symptomatology 
present met the DSM-IV criteria for a diagnosis of the 
psychiatric disorder of PTSD, the trauma the veteran 
experienced in service had a powerful disruptive effect on 
his life, and that the veteran has developed behavioral 
patterns as a means of coping with stress in his life. 

As indicated, the record includes a medical diagnosis of 
PTSD, competent evidence which supports the veteran's 
assertion of in-service incurrence of the stressful event of 
a personal sexual assault, and medical evidence of a nexus 
between diagnosed PTSD and the stressful event of personal 
sexual assault in service.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the veteran's diagnosed psychiatric 
disability of PTSD was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
including PTSD is granted.

Service connection for the psychiatric disability of PTSD is 
granted.


REMAND

A June 2002 RO rating decision denied the veteran's claim of 
entitlement to automobile and adaptive equipment or adaptive 
equipment only.  The veteran was notified of this decision by 
letter from the RO issued on June 25, 2002.  In a Statement 
in Support of Claim received in September 2002, the veteran 
entered notice of disagreement with the June 2002 rating 
decision denial of automobile and adaptive equipment or 
adaptive equipment only.  A statement of the case on the 
issue of entitlement to automobile and adaptive equipment or 
adaptive equipment only has not been issued subsequent to the 
June 2002 rating decision.  In order to comply with due 
process requirements, a remand is in order for the RO to 
prepare a statement of the case on the issue of entitlement 
to automobile and adaptive equipment or adaptive equipment 
only.  See Manlincon, 12 Vet. App. 238.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

The veteran should be provided a statement of the 
case regarding the claim for automobile and 
adaptive equipment or adaptive equipment only.  The 
statement of the case should address all aspects of 
this claim including the criteria by which 
automobile and adaptive equipment or adaptive 
equipment only may be awarded, and compliance with 
the Veterans Claims Assistance Act of 2000.  
Further, the veteran should be advised that, if he 
wishes the Board to address this claim, he must 
submit a timely substantive appeal in response to 
the statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



